Citation Nr: 0102372	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  93-02 938	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) prior to February 22, 2000. 

Entitlement to an increased rating for residuals of a gunshot 
wound of the pleural cavity with rib resection, pleuritic 
changes, and chronic pharyngitis, evaluated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1968.  

In an October 1968 rating, the regional office (RO) granted 
service connection for residuals of a gunshot wound, damage 
to Muscle Groups I and II, post-thoracotomy, evaluated as 30 
percent disabling, for residuals of a gunshot wound of the 
pleural cavity with rib resection, pleuritic changes, and 
chronic pharyngitis, evaluated as 20 percent disabling, and 
for residuals of a fracture of the right scapula, evaluated 
as 0 percent disabling.  

In December 1991, the veteran requested an increased rating 
for his service-connected disabilities, and service 
connection for PTSD.  In a July 1992 rating, the RO granted 
service connection for PTSD, and assigned a 30 percent 
evaluation for this disability.  The RO denied an increased 
rating for the remaining service connected disabilities.  The 
veteran appealed the denial of his claim for increased 
ratings for his three previously service connected physical 
disabilities.  

In December 1994, the Board remanded the appeal for an 
increased rating for the three physical disabilities. 

After additional development, the Board in October 1996, 
denied the claims for increased rating for residuals of a 
gunshot wound, damage to Muscle Groups I and II, post-
thoracotomy, evaluated as 30 percent disabling, and for 
residuals of a fracture of the right scapula, evaluated as 0 
percent disabling.  The Board again remanded the issue of 
entitlement to an increased rating for residuals of a gunshot 
wound of the pleural cavity with rib resection, pleuritic 
changes, and chronic pharyngitis, evaluated as 20 percent 
disabling.

In May 1997, the Board again remanded the issue of 
entitlement to an increased rating for residuals of a gunshot 
wound of the pleural cavity with rib resection, pleuritic 
changes, and chronic pharyngitis, evaluated as 20 percent 
disabling.

In April 1998, the veteran requested an increased rating for 
PTSD, and requested a hearing before a member of the Board 
sitting at a local VA office. 

Ina July 1999 rating, the RO denied a rating in excess of 30 
percent for PTSD.  The veteran was then scheduled for a 
travel board hearing on February 11, 2000.  

At the travel Board hearing on February 11, 2000, the veteran 
and his representative initially indicated that they wished 
to pursue an appeal for increased ratings for PTSD and for 
the residuals of a gunshot wound of the pleural cavity.  
However, after additional discussion, the veteran and his 
representative stated that they wished to withdraw their 
appeal for increased ratings for PTSD and for the residuals 
of a gunshot wound of the pleural cavity, and wished to 
preserve their right to reopen their claim, and other claims, 
in the future.  On February 11, 2000, the veteran signed a 
form stating that he wished to withdraw his appeal for 
increased ratings for PTSD and for the residuals of a gunshot 
wound of the pleural cavity.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from June 
1965 to June 1968.

2.	On February 11, 2000, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2000).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).  

The veteran's initial appeal was from a determination denying 
an increased rating for residuals of a gunshot wound of the 
pleural cavity with rib resection, pleuritic changes, and 
chronic pharyngitis, evaluated as 20 percent disabling.  The 
appellant has withdrawn this appeal and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  In this regard, the veteran also initially 
signaled his intent to appeal the question of an increased 
rating for PTSD at the beginning of his travel Board hearing.  
This could be considered a notice of disagreement with the 
rating action of July 1999.  However, as previously 
indicated, after additional discussion at the travel board 
hearing, the veteran and his representative stated that they 
wished to withdraw their appeal for an increased rating for 
PTSD.  The appellant has withdrawn the appeal relating to 
this issue, and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.   Accordingly, 
the Board does not have jurisdiction to review the appeal and 
it is dismissed without prejudice.


ORDER

The appeal is dismissed.


REMAND

In late February 2000, the veteran reopened his claim for 
increased ratings for all of his service-connected 
disabilities (except bilateral hearing loss).  Subsequently, 
he also claimed service connection for disability of the 
thoracic spine and entitlement to a total rating by reason of 
individual unemployability.  

In a December 2000 rating, the RO granted service connection 
for disability of the thoracic spine, evaluating this 
disability as 20 percent disabling.  The RO granted a 50 
percent rating for PTSD, effective from February 22, 2000, 
and denied increased ratings for all the other disabilities.  
The RO denied entitlement to a total rating by reason of 
individual unemployability.  The case was then sent to the 
Board pursuant to the veteran's previous appeal and the 
travel board hearing in February 2000. 

On an informal hearing presentation in January 2001, the 
veteran's representative apparently seeks to disagree with 
the rating action of December 2000 and appeal for a rating in 
excess of 50 percent for PTSD, the rating for disability of 
the thoracic spine, the increased ratings denied in the 
December 2000 rating action (except for bilateral hearing 
loss), and the denial of entitlement to a total rating by 
reason of individual unemployability.  It is not clear if the 
representative was in contact with the veteran, and if the 
veteran disagrees with these adverse actions, in view of his 
previous actions withdrawing certain appeals.  

Accordingly, the case needs to be remanded to the RO to 
clarify and confirm whether the veteran disagrees with the 
issues, as indicated by the representative on the informal 
hearing presentation.  If the informal hearing presentation, 
in fact, is a notice of disagreement with the above mentioned 
issues, then the RO must issue a statement of the case.  See 
Manlincon v. West, 12 Vet.App. 238 (1999).

The case is remanded to the RO for the following:

1.  The RO should contact the veteran and 
determine whether he wishes to disagree 
with any or all of actions taken in the 
rating of December 2000.  Specifically, 
he should be requested to state whether 
he disagrees with the ratings for each 
service connected disability mentioned in 
the December 2000 rating, including PTSD 
and the disability of the thoracic spine, 
and whether he disagrees with the denial 
of entitlement to a total rating by 
reason of individual unemployability.

2.  If the veteran confirms that he 
disagrees with the current decision on 
any issue, he should be sent a statement 
of the case with regard to such issue or 
issues.  

If the veteran submits a timely appeal as to any issue, the 
case should be processed in accordance with appropriate 
appellate procedures.  The purpose of this remand is to 
obtain clarifying data and to provide due process.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate determination warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 



